Clare, C. J.
The defendants , contend that the will and the lower script having been probated in common form, the lower script has been adjudicated to be a part of the will. We do not. deem it essential to discuss this point, for taking it to be true that it has been so adjudicated, we think that the words in the script are simply precatory and not mandatory. It would seem that the appended letter was not intended to operate as a part of the will, but as merely a private letter of recommendation ; but passing that by and taking it to have been proven as a part of the will, still it seems to us that the effect is not at all different.
The will itself, excluding the script, is a devise absolute in terms, and it will not be impressed with a trust by reason of words of “request” or “desire” contained in the subsequent and independent clause. The words used in the will proper are unequivocal and clearly vested a fee simple absolute in the plaintiff, and did not create a trust. The words of the *486script, taken as a part of tbe will, should be taken as baying been used in tbeir usual and commonly accepted sense, and in tbe absence of clear indication of a contrary intent, expressions of “wisb,” “bope,” etc., are not to be construed as creating a trust.
Tbe will was complete in itself, and disposed of all bis property absolutely in bis sister, tbe plaintiff. It is giyen under bis band and seal, and is witnessed. While tbe seal was not necessary, it indicates an intention of making it bis solemn act, and as sucb be bad it duly witnessed, and it is directed to tbe public generally. Tbe script appended on tbe same sheet is evidently an intimate letter addressed “To my sister Alice,” and bas no seal nor witness. Tbe first line of tbis script states to bis sister that when sbe is made acquainted “with tbe contents of tbis will,” it is bis wisb that sbe would make a will leaving “all yowr property” to tbeir nepbew, Jobn M. Springs. These words embrace tbe property which be knew tbe plaintiff bad already inherited from her father, as well as that which sbe would take by virtue of tbis will. Tbis indicates that it was a mere wisb, for be bad no power to require her to devise “all” her property to tbe nepbew. He further states in tbis note to bis sister that if sbe should marry after making sucb will sbe could tear it up, notwithstanding tbe request that be bad made, and be further states that bis object is to give bis property to her first, but that if sbe should die without children, be wished her to leave "your property to Johnnie Springs,” and be signs tbis script “very affectionately, your brother.”
Tbe broad and comprehensive terms of tbe devise to tbe plaintiff made her tbe sole beneficiary: No logical reason bas been assigned why if tbe testator desired to make tbe contents of bis affectionate note to bis sister a limitation on bis absolute devise to her be did not incorporate it in tbe will as signed, sealed and witnessed at tbe same time. Tbe fact that be did not do so is conclusive evidence that be did not intend tbe letter to operate as an imperative testamentary command imposed as a charge upon bis devise of all bis property to her. Indeed, be suggests in bis note not only that sbe should devise all her property, which would include that wbicb sbe already bad, as well as that wbicb be bad given her, but be adds that if sbe should marry sbe could tear up tbe will, thus indicating that her compliance with bis request was not absolute or imperative.
Had tbe testator desired and intended to place an obligatory burden upon tbe devise to bis sister whereby in tbe event of her death without children bis property should go to tbeir nepbew be would certainly have written, “But should you die without children my property (or tbe property herein devised) shall go to Jobn Springs.” And, furthermore, be would have included a provision of sucb importance in tbe will proper *487wbicb be bad signed, sealed and caused to be witnessed, whereas there was no witness or seal to the script. It is significant that bis request to bis sister is one wbicb be knew could not be obligatory, for it is the expression of a wish that she should devise all “her” property to the nephew, wbicb be knew was not binding upon her, for be was aware that she already bad independent property of her own and points out that if she desired she could afterwards tear up the will if so made.
It is true that under the old English decisions, wbicb were followed by a few of the early cases in this country, the expression of a wish by the testator, like that of a sovereign, was construed as a command, but all the later cases, both in England and in this country, repudiate the doctrine, and .bold that in the absence of a clear indication of a contrary intent, expressions of “wish,” “desire,” etc., are to be taken as used in their commonly accepted sense, and are not to be artificially construed by the courts as a trust. In this State to this effect, Alston v. Lea, 59 N. C., 27; Batchelor v. Macon, 69 N. C., 545; Young v. Young, 68 N. C., 309; St. James v. Bagley, 138 N. C., 348; Hayes v. Franklin, 141 N. C., 599; Fellowes v. Durfey, 163 N. C., 305; Carter v. Strickland, 165 N. C., 69; Hardy v. Hardy, 174 N. C., 505; Laws v. Christmas, 178 N. C., 359; Waldroop v. Waldroop, 179 N. C., 674.
The decisions are to the same effect elsewhere, and are summed up, 37 L. N. S., 646, notes; Ann. Cases, 1915 D, 416, note; 2 Underbill on Wills, 1151 et seq.; 1 Perry on Trusts, 147.
The subject is nowhere better stated than in a review of the cases in this and other states by Mr. Justice Hoke in Carter v. Strickland, 165 N. C., 69, as follows: “Some of the earlier English cases, and they have been followed by decisions in this country, are to the effect that a trust will be engrafted or imposed upon an estate, absolute in terms, or upon its bolder, by reason of precatory words in a will whenever the objects of the precatory language are certain and the subject of the recommendation or wish is also certain — a position supposed to best effectuate the intent of the testator. A consideration of the later cases, however, will show that, in the decisions referred to, the principle has been too broadly stated, and it is now the prevailing doctrine, certainly so in this jurisdiction, that such words will be given their ordinary significance, and will not have the effect above stated, unless from the terms and dispositions of the will and the circumstances relevant to its proper construction it clearly appears that they are to be considered as imperative and that the testator intended to create a trust.”
That case has been cited with approval in the subsequent cases on the subject, and is almost exactly on all fours with this case. In 2 Underbill on Wills, 1156, it is said: “The current of the decisions, both in Eng*488land and tbe United States, indubitably shows that precatory trusts are not to be favored, nor is their extension to be encouraged by the courts.”
Indeed, C. S., 4162, has made this ruling statutory. “When real estate shall be devised to any person the same shall be held and construed to be a devise in fee simple, unless such devise shall in plain and express words show, or it shall be plainly intended by the will or some part thereof, that the testator intended to convey an estate of less dignity.”
The rule is well settled that in a will no words are necessary to enlarge an estate devised or bequeathed into an absolute fee. On the contrary, restraining expressions must be used to confine the gift to the life of devisee or legatee. Holt v. Holt, 114 N. C., 241; Jones v. Richmond, 161 N. C., 553.
In Griffin v. Commander, 163 N. C., 230, where the testator devised to his wife “all the remainder of my estate, real and personal, with power to give and devise the same after her death to her beloved children and grandchildren,” it was held that she took in fee simple.
In Fellowes v. Durfey, 163 N. C., 305, where, after giving the property to the testator’s widow in subsequent clauses the will goes into elaborate details and directions as to advancements, and in other respects authorizing her to make provision for their children, the Court held that the widow took an estate in fee simple absolute.
The judgment of the court below is
Affirmed.